      Case 1:18-cv-02988-DLF Document 55 Filed 03/03/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 DAMIEN GUEDES,
              et al.


                    Plaintiffs,                    Case No. 1:18-cv-2988-DLF
                                                   The Hon. Judge Friedrich
        v.

 BUREAU OF ALCOHOL, TOBACCO
 FIREARMS, AND EXPLOSIVES,
                et al.

                    Defendants.



                   JOINT MOTION FOR EXTENSION OF TIME

       Pursuant to this Court’s April 4, 2019 Minute Order instructing the parties to file a

report proposing a schedule for further proceedings within three (3) days of the conclusion

of any subsequent proceedings on appeal or certiorari, the parties hereby state as follows:

1) This Court issued a Minute Order on April 4, 2019 instructing the parties to file a

   report proposing a schedule for further proceedings within three (3) days of the

   conclusion of any subsequent proceedings on appeal or certiorari.

2) On March 2, 2020, the Supreme Court denied the pending petition for a writ of

   certiorari. See https://www.supremecourt.gov/orders/courtorders/030220zor_l5gm.pdf.

3) On March 3, 2020, counsel for Defendants emailed counsel for Plaintiffs to state that

   counsel for Defendants was out of the office all week and limited in the ability to

   confer meaningfully about a schedule in the next three days.
      Case 1:18-cv-02988-DLF Document 55 Filed 03/03/20 Page 2 of 3



4) Counsel anticipates that a schedule for further proceedings will likely include a date

   for the production of the administrative record and a proposed briefing schedule

5) Counsel for the parties agree that it would be in the interests of the efficient litigation

   of this matter for counsel to confer and propose an agreed-upon schedule, and

   therefore respectfully suggest that the deadline be extended from March 5, 2020 to

   March 12, 2020.

6) Pursuant to Fed. R. Civ. P. 6(b), good cause exists to extend the deadline to propose a

   schedule in light of the unavailability of counsel for Defendants.

7) Additionally, this request is made before the original time has expired and there has

   been no dilatory conduct by Plaintiffs or Defendants in attempting to comply with the

   Court’s April 4, 2019 Minute Order.

8) Given the straightforward nature of this request, Plaintiffs and Defendants request

   that they be relieved of the required Statement of Points and Authorities pursuant to

   LCVR 7(a).

9) A proposed Order is filed simultaneously with this request.



Dated: March 3, 2020                           Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               LESLEY FARBY
                                               Assistant Branch Director


                                               /s/
                                               ERIC J. SOSKIN (PA Bar #200663)
                                               Senior Trial Counsel
                                               Federal Programs Branch
                                               U.S. Department of Justice, Civil Division

                                              2
    Case 1:18-cv-02988-DLF Document 55 Filed 03/03/20 Page 3 of 3



                                  1100 L Street, NW Rm. 12002
                                  Washington, DC 20530
                                  Telephone: (202) 353-0533
                                  Fax: (202) 616-8470
                                  Email: Eric.Soskin@usdoj.gov
                                  Counsel for Defendants



/s/ Adam Kraut                                  /s/ Joshua Prince
Adam Kraut, Esq.                                Joshua Prince, Esq.
D.C. Bar No. PA0080                             D.C. Bar No. PA0081
Civil Rights Defense Firm, P.C.                 Civil Rights Defense Firm,
P.C.
646 Lenape Rd                                   646 Lenape Rd
Bechtelsville, PA 19505                         Bechtelsville, PA 19505
610-845-3803 (t)                                610-845-3803 (t)
610-845-3903 (f)                                610-845-3903 (f)
AKraut@princelaw.com




                                  3
